Hice, J.
— The defendant was part owner as well as master. Whether he sailed the vessel on shares, or otherwise, is not material. Before it can be determined whether there is any thing due the plaintiff, arising out of the use of the vessel, by the defendant, a settlement between them as part owners must be had. To permit the plaintiff to recover of *538the defendant, as master, money which he would be liable to refund for disbursements, made by him as part owner, on account of the vessel, would be to complicate, rather than adjust, disputed and conflicting claims. The law does not authorize this mode of procedure in such cases. Sturtevant v. Smith, 29 Maine, 387; Maguire v. Pingree, 30 Maine, 508; Hardy v. Sprowl, 33 Maine, 508.

Plaintiff nonsuit.

Shepley, C. J., and Tenney, Hathaway and Appleton, J. J., concurred.